Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
the insulator and conductor assembly comprising: an annular insulator configured to be disposed about the bearing outer ring and to prevent electric current flow between the outer ring and the housing; and an annular conductor having a conductive carrier including a cylindrical portion disposed at least partially about the insulator and configured to engage with the housing inner surface, and a disk portion integrally formed with and extending radially inwardly from the cylindrical portion so as to be disposeable axially adjacent to the bearing rings, and an annular conductive brush subassembly attached to the disk portion of the carrier and having a radial inner end configured to contact the shaft so as to provide a conductive path between the shaft and the housing through the conductor.

Claim 11
an annular insulator configured to be disposed about the bearing outer ring and to prevent electric current flow between the outer ring and the housing, the insulator including a main cylindrical body having opposing first and second axial ends and a flange extending radially inwardly from the first axial end so as to be disposable adjacent to the first axial end of the bearing outer ring and an end ring connected with the second axial end of the cylindrical body and configured to be disposed against the second axial end of the bearing outer ring; and an annular conductor having an outer radial end, the outer end being disposed at least partially about the insulator and configured to engage with the housing inner surface, and an inner radial end configured to engage with the shaft outer surface so as to provide a conductive path between the shaft and the housing through the conductor inner and outer radial ends.

Claim 12
wherein the conductor includes: a conductive carrier having a cylindrical portion providing the conductor outer radial end, the cylindrical portion having an inner circumferential surface disposed about the insulator outer surface and an outer circumferential surface configured to be disposed against and conductively engage with the housing inner surface, and a disk portion extending radially inwardly from the cylindrical portion so as to be axially adjacent to the bearing inner and outer rings, the disk portion having an inner radial end spaced radially outwardly from the shaft and defining a central opening configure to receive a portion of the shaft; and an annular conductive brush subassembly coupled with the carrier disk portion and including a centerline and a plurality of electrically conductive fibers, the conductive fibers being spaced circumferentially about the centerline and extending radially inwardly from the inner end of the carrier disk portion, each conductive fiber having an inner end configured to contact the shaft outer surface so as to provide a conductive path between the shaft and the carrier.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656